Citation Nr: 0925442	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-02 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

3. Whether there was clear and unmistakable error (CUE) in 
February 1970, May 1976, and January 2003 rating decisions in 
the ratings assigned by those decisions for the Veteran's 
residuals of a right leg shell fragment wound (SFW).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1967 to August 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from May and 
October 2006 rating decisions of the Boise, Idaho Department 
of Veterans Affairs (VA) Regional Office (RO).  In July 2008, 
a videoconference hearing was held before the undersigned.  A 
transcript of the hearing is of record.  The case was 
previously before the Board in November 2008 when it was 
referred to the Veterans Health Administration (VHA) for an 
advisory medical opinion on the matter of service connection 
for tinnitus.

In a January 2007 statement, the Veteran raised the issue of 
service connection for migraines as secondary to service-
connected PTSD.  Since this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.

The matters of whether there was CUE in May 1976 and January 
2003 rating decisions (including in that they did not assign 
separate ratings for muscle and neurological impairment and 
for a residual scar) are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.  


FINDINGS OF FACT

1. The evidence reasonably shows that the Veteran's tinnitus 
is related to exposure to combat acoustic trauma in service.  

2. Throughout the appeal period, the Veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity, to include symptoms of 
disturbances of motivation and mood, difficulty establishing 
and maintaining effective relationships, some impaired 
impulse control and difficulty adapting to stressful 
circumstances, circumlocutory speech, short term and long 
term memory impairment, depression and anxiety, and chronic 
sleep impairment; occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood is not shown. 

3. A February 1970 rating decision granted service connection 
for residuals of a right leg SFW, rated 10 percent for 
neurological impairment, effective August 31, 1969.  

4. The evidence of record in February 1970 showed that muscle 
injury residuals of the right leg SFW warranted a 10 percent 
rating.


CONCLUSIONS OF LAW

1. Service connection for tinnitus is warranted.  38 U.S.C.A. 
§ 1110, 1154, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102, 3.303, 3.304 (2008).

2. A 50 percent (but no higher) rating is warranted for the 
Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, 
Diagnostic Code (Code) 9411 (2008).  

3. The February 1970 rating decision contained CUE in that it 
did not provide for a 10 percent rating for muscle injury 
residuals (not recognized by the rating assigned for nerve 
injury residuals) of the Veteran's right leg shrapnel wound 
from August 31, 1969.  38 U.S.C.A. §§ 5109A, 7105 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.105 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims of service connection for 
tinnitus and an increased rating for PTSD.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not apply to CUE cases.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  Hence, a 
lengthy discussion of the impact of the VCAA on the matter 
involving CUE is not necessary.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of the claim of service connection for tinnitus, there is no 
reason to belabor the impact of the VCAA on this matter, 
since any error in notice content or timing is harmless.  

Regarding the claim for an increased rating for PTSD, as the 
rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2006 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating; a May 2007 supplemental SOC (SSOC) readjudicated the 
matter after the appellant and his representative responded 
and further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  
Notably, a March 2006 letter also provided him with general 
disability rating and effective date criteria.  The Veteran 
has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for VA audiology evaluations in August 2006 and May 
2007 and VA psychiatric examinations in April 2006 and May 
2007.  As noted, in November 2008, the Board referred the 
issue of service connection for tinnitus to a VHA specialist 
for an advisory opinion.  The Veteran has not identified any 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claims. 

B.	Legal Criteria, Factual Background, and Analysis

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

Service Connection for Tinnitus

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In the case of a Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat Veteran's 
alleged disability; the appellant is still required to meet 
the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).

The Veteran's DD Form 214 shows that he served in Vietnam 
during the Vietnam Era and received a Purple Heart for wounds 
sustained in combat and a Combat Infantryman Badge.  Hence, 
it may be conceded that he sustained combat related noise 
trauma during service.  The Veteran has stated during the 
appeal period that he experiences ringing in the ears.  He is 
competent to provide evidence regarding experiencing 
tinnitus, since ringing in the ears is a symptom capable of 
lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  Thus, it is also not in dispute that the Veteran has 
tinnitus.  What remains to be established is whether the 
tinnitus is related to the combat noise trauma in service.  

A February 1970 rating decision granted service connection 
for right ear hearing loss as a result of combat related 
noise exposure.

On December 2002 VA examination, the Veteran reported that he 
had worked around machinery since his discharge from service.  
He used hearing protection "most of the time."  He used to 
hunt without hearing protection. 

On August 2006 VA examination, the Veteran reported working 
as a carpenter for many years with inconsistent use of 
hearing protection and hunting without use of hearing 
protection.  He stated that bilateral tinnitus had its onset 
years ago, that it occurred every day and lasted for 2-10 
seconds.  The examiner, an audiologist, opined that the 
Veteran did not report tinnitus in any previous evaluation 
and that tinnitus was less likely than not related to 
military noise exposure.

In a September 2006 statement the Veteran reported that he 
first began noticing tinnitus in May or June of 1968 after 
being exposed to many explosions during a firefight with the 
enemy.  He lost his hearing for about 10 days; once his 
hearing returned he continued to experience ringing in his 
ears until the present. 

On May 2007 VA examination, the examiner (the audiologist who 
performed the August 2006 VA exam) stated that "[a]lthough 
he was exposed to extremely hazardous noise while in the 
military there is no documented evidence that tinnitus was 
present prior to 2006.  I cannot offer an opinion on tinnitus 
without resorting to mere speculation."

In an addendum, the audiologist clarified his May 2007 
opinion as follows:

In addition, a medical exam conducted April 23, 
2003 shows the veteran's history as negative for 
tinnitus.  The complaint of tinnitus is 
subjective and cannot be confirmed using current 
clinical technologies.  Tinnitus is a symptom and 
not a disease.  A conflict exists between the 
veteran's reported history of tinnitus and his 
documented medical history regarding tinnitus.  
Because of this conflict the statement "I cannot 
offer an opinion on tinnitus without resorting to 
mere speculation" was made.

The Board notes that the record does not contain an April 23, 
2003 VA treatment record; however, it does include an April 
29, 2003 VA treatment record that appears to report the 
information cited by the audiologist in May 2007.  
Specifically, in the review of systems section, the 
physician's assistant notes that review of the Veteran's 
head, eyes, ear, nose, and throat was negative for several 
disabilities including tinnitus.  This exam was a general 
medical examination and was not conducted specifically to 
evaluate tinnitus.

At the July 2008 hearing, the Veteran testified that he was 
unaware until recently that tinnitus was a separate 
disability.  Until his representative explained the 
difference to him, he had assumed the ringing and buzzing in 
his ears was just a part of his hearing loss.  He indicated 
he had never discussed the ringing in his ears with any 
doctor, since he just thought it was part of being hard of 
hearing.

In May 2009, a VHA otolaryngologist opined that it was at 
least as likely as not that tinnitus was causally related to 
acoustic trauma during service and the neuro-sensory 
component of service-connected right ear hearing loss.  He 
found that the reports of injury sustained in 1968 were 
consistent with a blast concussion sufficient to cause inner 
ear damage from the direct effects of acoustic trauma.  
Additionally, he found the Veteran's statements regarding "a 
temporary loss of hearing after prolonged battle noise 
exposure [to be] consistent with the effects of significant 
acoustic trauma sufficient to cause irreversible changes in 
inner ear hair cells."  He also noted that the fact that 
tinnitus had not been mentioned or documented earlier should 
not preclude its presence, because it may have previously 
been intermittent or transient and also the appellant had 
indicated that he did not realize tinnitus was a disability 
separate from his sensorineural hearing loss.  The specialist 
provided the following rationale for his conclusion:

It is somewhat artificial to try to separate the 
disabilities of hearing deficit and tinnitus due 
to acoustic trauma as both are considered a 
direct consequence of inner ear hair cell damage.  
The statement 'tinnitus is a symptom and not a 
disease' is simplistic.  Certainly other causes 
of tinnitus must be excluded, but ultimately, 
since there is no current method to document or 
verify the presence of tinnitus, we rely on the 
patient's testimony to prove its existence.  If 
this is speculative, so be it, but I have no 
reason to doubt the veracity of the appellant.  
The relationship between extreme or prolonged 
acoustic trauma in the combat setting and 
subsequent hearing loss and tinnitus is well 
documented in the audiological and otolaryngology 
literature.

The Board concludes that a balance of this evidence 
establishes that the Veteran's tinnitus is related to noise 
trauma incurred during service and to the neurosensory 
component of his service-connected right ear hearing loss.  
The May 2009 VHA specialist's opinion described tinnitus and 
the Veteran's history in sufficient detail and thoroughly 
explained his reasoning, thus, allowing the Board to make a 
fully informed evaluation of the underlying medical issues.  
See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The 
Board places little probative weight on the VA examiner's 
opinions as they are based on a belief that the Veteran did 
not experience tinnitus prior to August 2006.  The Veteran 
has testified that he has had tinnitus since service and that 
he only recently realized that the ringing in his ears was a 
separate disability from his hearing loss.  There is no 
reason to doubt the Veteran's credibility and, as previously 
noted, he is competent to provide testimony regarding 
experiencing ringing in the ears.  Hence, the Board finds the 
May 2009 VHA opinion persuasive of a conclusion that tinnitus 
is related to the Veteran's service and that service 
connection for such disability is warranted.  

Increased Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Under 38 C.F.R. § 4.130, Code 9411, a 50 percent rating is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 41- 50 is assigned 
where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th 
ed.1994).  A score of 51-60 is appropriate where there are 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.
In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, 
"staged" ratings are for consideration; however, the Board 
finds that the record does not reflect any distinct period of 
time during the appeal period when the criteria for the next 
higher rating were met.   

The Veteran's medical records reflect a nonservice-connected 
Axis I diagnosis of dysthymic disorder.  However, records 
have not specifically indicated what, if any, symptoms are 
attributable only to this nonservice-connected disability.  
Thus, the Board will, for the limited purpose of this 
decision, attribute all psychiatric signs and symptoms to his 
service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 
181 (1998) (finding that when it is not possible to separate 
the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the Veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).  

The Board finds the evidence reasonably shows the Veteran is 
entitled to a 50 percent rating for PTSD throughout the 
appeal period.  VA examination reports and treatment records 
endorse symptoms of PTSD of disturbances of motivation and 
mood, depression and anxiety, chronic sleep impairment, 
circumlocutory speech, short and long term memory impairment, 
and difficulty establishing and maintaining effective work 
and social relationships that have caused occupational and 
social impairment with reduced reliability and productivity.  
A December 2005 Vet Center treatment note indicates the 
Veteran was estranged from his youngest daughter.  On April 
2006 VA examination, he reported experiencing ongoing anger 
and an inability to tolerate certain things that upset him.  
He endorsed depression and anxiety and chronic sleep 
impairment because of persistent symptoms of increased 
arousal.  He had three failed marriages and a hard time 
establishing friendships with others.  His relationship with 
his two daughters was poor.  His affect was mildly depressed 
and tended to change towards agitation and anger.  He did not 
do well with interpersonal aspects of the workplace and would 
often get into arguments with co-workers and bosses.  The 
examiner noted that the Veteran was pretty much a "loner."  
In a January 2007 statement, the Veteran reported having 
problems with his short and long term memory.  On May 2007 VA 
examination, he stated he had fair to poor contact with his 
two adult children and led an isolative lifestyle.  He had 
volatile moods, endorsed depression and anxiety, and had 
chronic sleep impairment.  His affect was moderately elevated 
with a change pattern tending toward agitation and he showed 
a severe degree of intensity.  His thinking processes and 
speech were tangential and a fair degree of effort was 
required to direct him toward appropriate responses for the 
questions asked.  He continued to work full time as a 
carpenter, but reported difficulty with interpersonal 
relationships at work.  Thus, this evidence reasonably shows 
that occupational and social impairment with reduced 
reliability and productivity has been manifested throughout 
the appeal period.  38 C.F.R. §§ 4.7, 4.21.

However, the evidence is against a finding that at any time 
during the appeal period the Veteran's PTSD symptoms have 
warranted the next higher 70 percent rating.  Specifically, 
the record contains no evidence of intermittently illogical, 
obscure, or irrelevant speech; spatial disorientation (VA and 
Vet Center treatment records note the Veteran has always been 
alert and fully oriented during treatment and on 
examination); neglect of personal appearance and hygiene (the 
Veteran always appears for VA and Vet Center treatment and 
examination well groomed with appropriate appearance and 
hygiene); suicidal ideation (the Veteran has denied such 
throughout the appeal period); or obsessional rituals which 
interfere with routine activities.

Regarding near-continuous panic or depression affecting 
ability to function independently, appropriately, and 
effectively, the Veteran has been noted throughout the appeal 
period to appear anxious; however, the record has not shown 
that this anxiety has affected his ability to function.  Most 
notably, a January 2007 VA treatment record stated he was 
more anxious than usual because his job with the state had 
been eliminated, but his anxiety had not reached a point 
where he was unable to function.  

For impaired impulse control and difficulty adapting to 
stressful circumstances, VA and Vet Center treatment records 
show that the Veteran has a volatile mood and that he has 
gotten into arguments with his co-workers; however, these 
moods have not been shown to escalate into unprovoked 
irritability or periods of violence.  A December 2005 Vet 
Center treatment record notes the Veteran's new bosses wanted 
to institute a five day work week instead of a four day week.  
He felt threatened and combative towards his bosses and 
visualized "mowing them down" and "overturning desks"; 
however, he stated he would no longer act out in such a 
manner, particularly "mowing them down", but reported that 
in the past he may have overturned desks.  In a March 2006 
statement, the Veteran reported he was quick to anger and had 
gotten into confrontations with fellow workers and 
supervisors.  A March 2006 statement from E. H., the 
Veteran's supervisor from when he worked at Hewlett Packard 
until 1995, states that the Veteran would often have angry 
outbursts; he recalled one instance when he verbally attacked 
a department manager.  On April 2006 VA examination, the 
Veteran reported being employed by the state of Idaho as a 
carpenter for eight years.  While working there he had 
experienced difficulties with anger and an inability to 
tolerate taking orders from people who he did not think knew 
what they were doing; while his supervisor had threatened to 
write him up several times, he had not done so.  His need for 
structure helped him to be a good worker, but did not help 
him in his relationships with others.  On April 2006 and May 
2007 VA examinations, he reported rage-like homicidal 
ideations on which he had no intention of ever acting.  At 
the July 2008 hearing, the Veteran testified that he felt his 
employer made concessions for him that other employers might 
not because he was also a Veteran and understood the 
appellant's situation.  While these outbursts clearly 
demonstrate disturbances of motivation and mood, they do not 
reflect impaired impulse control or difficulty adapting to 
stressful circumstances that would result in occupational 
impairment with deficiencies in most areas.  Most notably, 
the Veteran has been able to maintain employment and has been 
shown to be a hard worker despite these outbursts.  [The 
Board notes that a January 2007 VA treatment record indicates 
that the Veteran's state job was being eliminated; however, 
on May 2007 VA examination and at the July 2008 hearing, he 
reported continuing to work for the same employer.] 

As explained above, the record shows the Veteran has 
difficulty establishing and maintaining effective 
relationships, but it does not reflect an inability to 
establish and maintain effective relationships.  The Veteran 
has been married to his current wife for about 15 years and 
has reported having a good and stable relationship with her.  
On April 2006 VA examination, he reported he goes out with 
her to make her happy, even though he would generally prefer 
to stay at home.  He enjoys riding Harley Davidson 
motorcycles and belongs to a Harley owner's group.  The March 
2006 statement from E. H. reports that the Veteran preferred 
working alone and isolated himself from large groups of 
people when he was at Hewlett Packard.  In April 2006, the 
Veteran reported that he enjoys meeting other people who have 
the same interest in motorcycles that he does.  In July 2008, 
he stated that he keeps in touch with some of his comrades 
from service and that he maintains a couple of friendships.  
While these symptoms reflect difficulty establishing and 
maintaining effective relationships, the fact that he has 
been able to maintain a supportive relationship with his wife 
engage in some friendships with others, including by 
belonging to a group of Harley owners, shows that he does not 
have an inability to establish and maintain effective 
relationships.   

The Board acknowledges a GAF score of 50 assigned on May 2007 
VA examination.  Such a score signifies that the examinee has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  However, the evidence 
of record shows that while the Veteran has difficulty 
establishing and maintaining relationships, he has several 
effective relationships with his spouse and a few friends.  
The evidence also reveals some volatile and angry outbursts 
and difficulty adapting to stressful circumstances, but the 
manifestations of these symptoms have not been shown to cause 
him substantial impairment in most areas of his life; the 
record reflects he has found ways to cope with his stress and 
anger.  In view of the foregoing, and the clinical findings 
noted on VA examinations and during VA treatment sessions, 
the Board finds that the reported GAF score of 50 is not 
dispositive and does not serve as a basis for an increased 
evaluation when considered with the other evidence of record.  
On April 2006 VA examination, the assigned GAF score was 55, 
which reflects moderate difficulty in social and occupational 
functioning.  [Notably, this is the only other assigned GAF 
score during the appeal period.]  The evidence described 
above indicates his symptoms throughout the appeal period 
correlate better with such a GAF score than with a score of 
50.  

Hence, the Veteran's overall disability picture and his 
impairment of function (to include some impaired impulse 
control, depression and anxiety, circumlocutory speech, short 
and long term memory impairment, chronic sleep impairment, 
difficulty maintaining and establishing effective 
relationships, and some difficulty adapting to stressful 
circumstances) most nearly approximate the criteria for a 50 
percent rating.  The manifestations of these symptoms have 
not caused him deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood that would 
warrant a higher 70 percent rating at any time during the 
appeal period.  The preponderance of the evidence is against 
a still higher (70 percent) rating, and the benefit of the 
doubt rule does not apply. 

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  In this case, 
comparing the Veteran's disability level and symptomatology 
to the rating schedule, the degree of disability throughout 
the entire appeal period under consideration is contemplated 
by the rating schedule and the assigned rating is, therefore, 
adequate; referral for extraschedular consideration is not 
required.

CUE in a February 1970 Rating Decision

A February 1970 rating decision granted service connection 
for wounds to the right leg with nerve damage and retained 
metallic fragments, rated 10 percent under 38 C.F.R. 
§ 4.124a, Code 8524.  The rating was effective August 31, 
1969, the day after the Veteran's discharge from service.  
The Veteran did not appeal this decision and it became final.

It is alleged that this rating decision contained CUE because 
it did not appropriately rate the residuals of the SFW; 
specifically, it did not consider a rating for muscle injury 
resulting from the SFW.  Specifically, the Veteran's 
representative has argued that his disability should have 
been rated as a moderately severe muscle disability 
immediately after service and that he should have received 
separate ratings for neurological impairment and for leg 
scarring.  

An unappealed rating decision is final and binding based on 
the evidence of record at the time of such decision in the 
absence of CUE in the decision.  Where evidence establishes 
CUE in a prior decision, the decision will be reversed or 
amended.  38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. 
§ 3.105(a).

The Court has held that for there to be a valid claim of CUE 
either the correct facts, as they were known at that time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find that VA committed error during 
the adjudication process.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  The Court has stated that CUE is 
the type of error which is "undebatable, so that it can be 
said that reasonable minds could only so conclude that the 
original decision was fatally flawed at the time it was 
made."  Id. at 313-14.  Therefore, in order for a Veteran's 
claim to succeed, it must be shown that either the facts or 
law compelled a substantially different conclusion.  Id. at 
313.
In Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE and does not render a decision of VA 
non-final.  The Federal Circuit, citing Caffrey v. Brown, 6 
Vet. App. 377 (1994), also noted that a CUE claim is an 
attack on a prior judgment that asserts an incorrect 
application of law or fact, and that an incomplete record, 
factually correct in all other respects, is not CUE.  Id. at 
1346.

The February 1970 rating decision rated the Veteran's 
disability under 38 C.F.R. § 4.124a, Code 8524 (1969), for 
paralysis of the anterior tibial nerve (deep peroneal).  Code 
8524 stated that incomplete mild paralysis warranted a 10 
percent rating; incomplete moderate paralysis warranted a 20 
percent rating, and incomplete severe paralysis warranted a 
30 percent rating.  

Neurological disabilities were to be rated in proportion to 
the impairment of motor, sensory, or mental function.  In 
rating peripheral nerve injuries and their residuals, 
attention was to be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (1969).

The term "incomplete paralysis", with peripheral nerve 
injuries, indicated a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement was wholly sensory, the rating was to be for the 
mild or at most, the moderate degree.  38 C.F.R. § 4.124a 
(1969).

The principal symptoms of muscle disabilities are weakness, 
undue fatigue-pain, and uncertainty or incoordination of 
movement.  The physical factors are intermuscular fusing and 
binding and welding together of fascial planes and 
aponeurotic sheaths.  In those scar-bound muscles strength is 
impaired, the threshold of fatigue is lowered and delicate 
coordination is interfered with.  Skin scars are incidental 
and negligible.  It is the deep intramuscular and 
intermuscular scarring that is disabling.  38 C.F.R. § 4.50 
(1969).  

In February 1970, muscle injuries due to gunshot wounds or 
other trauma were to be rated with consideration of certain 
factors in evaluating residual disabilities.  A moderate 
muscle disability was found to be present where there was a 
through and through or deep penetrating wound of relatively 
short track by single bullet or small shell or shrapnel 
fragment, with absence of explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
Service records were to show hospitalization in service for 
treatment of the wound.  The record was to show consistent 
complaint from first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue pain after moderate use, affecting the particular 
functions controlled by injured muscles.  Objective findings 
were to reveal entrance and exit scars linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  38 C.F.R. § 4.56(b) (1969).

A moderately severe disability of the muscles was shown where 
there was through and through or deep penetrating wound by 
high velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.  
Service records or other sufficient evidence were to show 
hospitalization for a prolonged period of time in service for 
treatment of wounds of severe grade.  There needed to be a 
record of consistent complaint of cardinal symptoms of muscle 
wounds.  If present, evidence of unemployability because of 
inability to keep up to production standards was to be 
considered.  Objective findings include entrance and (if 
present) exit scars relatively large and so situated as to 
indicate track of missile through important muscle groups.  
Indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance of muscle groups involved (compared 
with sound side) needed to give positive evidence of marked 
or moderately severe loss.  38 C.F.R. § 4.56(c).

The appropriate muscle group under which the Veteran's muscle 
disability would have been rated is Muscle Group XII: 
Anterior muscles of the leg, including (1) tibialis anterior 
with function of dorsiflexion; (2) long extensors of toes 
with function of extension of toes; and (3) peroneus tertius 
with function of stabilizing arch.  38 C.F.R. § 4.73, Code 
5312.  Under this Code, moderate muscle injury was rated 10 
percent and moderately severe muscle injury was rated 20 
percent.  Id.  

Muscle injury ratings were not to be combined with peripheral 
nerve paralysis ratings for the same part, unless affecting 
entirely different functions.  38 C.F.R. § 4.55(g)(1969).  

At the time of the February 1970 rating decision STRs showed 
the Veteran was injured by mortar fragments in August 1968 
and suffered a penetrating wound to the right leg.  When the 
wound was debrided there was small arterial bleeding that was 
clamped and the incision had to be extended to recover the 
fragment.  The patient was in satisfactory condition after 
debridement.  Delayed primary closure was completed four days 
after the injury.  There was no nerve or artery injury.  The 
wound was noted to have healed well, without infection, and 
sutures were removed.  

On September 1968 physical examination the Veteran had a 15 
centimeter healing vertical wound on the anterior medial and 
posterior aspect of the right mid-leg.  There was moderate 
fullness, but no edema.  The Veteran had good radial, 
carotids, femorals, dorsal pedal, and posterior tibial 
pulses.  There was decreased sensation of the right distal 
leg, medial aspect.  X-rays revealed there was os navicular 
with navicular bone partial fusion in the right foot.  

On November 1968 physical examination prior to discharge, 
healed scars over the anteromedial aspect and posterior 
aspect of the right calf were noted.  Pulses were good, but 
there was an area of decreased sensation associated with the 
anteromedial scar running to the medial aspect of the right 
foot.  It was noted the Veteran had been sent to physical 
therapy for range of motion and strengthening of the right 
calf.  He responded well to the treatment and was sent on 30 
day convalescent leave.  Upon return from leave, the wounds 
had healed and he complained only of minimal pain on 
ambulation.  He was discharged to duty with a temporary L-3 
profile prohibiting long marches, physical training, 
prolonged standing, guard duty, and calisthenics for 60 days.  
On August 1969 separation examination the Veteran reported 
having cramps in his legs, swollen or painful joints, and 
foot trouble.  Clinical examination revealed no significant 
clinical findings.

On October 1969 VA examination, the Veteran reported having 
pain in the right leg when it was cold and a steady aching at 
night after doing a lot of walking.  Physical examination of 
the musculoskeletal system revealed no functional defects, 
limitation of motion or deformities.  There was a five inch 
long scar medially at the junction of the proximal and mid-
thirds of the right calf and a posterior scar about two 
inches in length.  There was weakness of the fascia beneath 
the medial scar but no evidence of muscle loss or herniation 
of the muscle.  The circumference of both legs was equal on 
measurement and there was no tenderness noted.  Neurological 
examination revealed equal and 1+ deep tendon reflexes 
bilaterally.  There were no pathological toe signs and the 
Achilles tendon reflex was equal bilaterally.  There was 
slight hypoesthesia medially on the left leg in its mid 
distal one-thirds.  X-rays of the right lower leg revealed a 
small cluster of tiny metallic foreign bodies lying in the 
soft tissues anterior to the tibia and twelve tiny metal 
foreign bodies on either side of the mid shaft of the tibia 
and fibula.  None of the metallic foreign bodies lay deeper 
than two-half centimeters from the anterior skin surface.  
There was some loss of the longitudinal arch of the right 
foot.  The diagnoses were sensory nerve deficit, mild, right 
leg, medially and multiple metallic foreign bodies, right 
leg.

Based on a review of this evidence and of the law and 
regulations extant at the time of the February 1970 rating 
decision, the Board concludes that the February 1970 rating 
decision contained CUE in that it did not account for muscle 
injury residuals of the SFW (in addition to the nerve damage 
residuals of the injury).  

Service records showed the Veteran was hospitalized for 
treatment and debridement of the wound; he continued to 
complain of fatigue and pain in the right lower extremity and 
underwent physical therapy until November 1968.  On October 
1969 VA examination, there was evidence of a five inch long 
scar and a two inch scar.  Weakness of the fascia was noted 
beneath the scar.  He complained of having pain in his leg 
when it was cold, at night, and after physical activity.  X-
rays revealed remaining clusters of metallic foreign bodies.  
This evidence (retained foreign bodies and nerve damage 
reflecting penetrating or through and through wounds, 
hospitalization for treatment, weakness of fascia beneath the 
scar) reflects moderate muscle disability under the pertinent 
criteria (38 C.F.R. § 4.56); if these criteria had been 
considered by the RO in February 1970.  Combined with the 
rating under Code 8524 for sensory impairment not encompassed 
under Code 5312, they would have entitled the Veteran to a 
higher 20 percent rating for his right leg SFW residuals.  
Hence, the February 1970 rating decision contained CUE 
because the legal provisions effective at the time were 
improperly applied and pertinent regulations were not 
considered; this error was outcome determinative and rendered 
the decision fatally flawed.  

The Veteran and his representative argue that the evidence at 
the time of the February 1970 rating decision showed that the 
Veteran was entitled to a still higher rating under Code 5312 
(for moderately severe muscle injury), and a combined rating 
of 30 percent.  A review of the evidence of record in 
February 1970 does not show findings that approximate a 
disability picture of moderately severe muscle disability.  
There was no evidence of prolonged infection, sloughing of 
soft parts, or intermuscular cicatrization.  Veteran was not 
hospitalized for a prolonged period of time and there was no 
evidence of unemployability because of an inability to keep 
up to production standards.  Entrance wounds were not so 
situated as to indicate track of missile through important 
muscle groups; palpation did not indicate moderate loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles.  There was no evidence of marked or moderately 
severe loss of strength and endurance.  Hence, a 
preponderance of the evidence was against a finding of 
moderately severe muscle injury that would have warranted an 
even higher 20 percent rating (and a combined 30 percent 
rating) at the time of the February 1970 rating decision.  
Hence, it was not CUE to not assign a rating in excess of 10 
percent for the muscle injury (and a combined 20 percent 
rating for residuals of the SFW). 





ORDER

Service connection for tinnitus is granted.

A 50 percent (but no higher) rating for PTSD is granted, 
subject to the regulations governing the payment of monetary 
awards.

The appeal to establish CUE in a February 1970 rating 
decision to the extent that the rating decision did not 
assign a combined 20 percent (but no higher) rating for 
muscle and nerve injury residuals of the Veteran's right leg 
SFW from August 31, 1969 is granted, subject to the 
regulations governing payment of monetary awards.   


REMAND

As noted above, it is argued that May 1976 and January 2003 
rating decisions contain CUE in that they do not provide for 
separate ratings for associated neurological impairment and 
scar residuals for the SFW residuals.  It is argued that 
decreased sensation is a function different from the symptoms 
associated with muscle impairment under Code 5312.  It is 
also argued that the scar should have been separately rated 
based on different symptoms.  

Assessing the propriety of the ratings in 1976 and 2003 is 
more problematic in that those 20 percent ratings were 
assigned under Codes 5312-8527 and Codes 5311-8527 
respectively, suggesting that both neurological and muscle 
impairment, but with no detailed explanation of the bases for 
the assignment of the diagnostic codes.
Furthermore, it is not clear from the evidence of record 
whether the residual scar results in any additional 
impairment that would not be encompassed by the neurological 
and muscle injury criteria.  Since the RO has assigned what 
appears to be (but is not specifically stated to be) a 
combined rating for muscle and nerve injury, the Board finds 
that as a preliminary matter, a detailed explanation of the 
bases for the ratings that have been assigned is necessary.   

Furthermore, at the time of the February 1976 rating decision 
and since, muscle injury ratings were not to be combined with 
peripheral nerve paralysis ratings for the same part, unless 
affecting entirely different functions.  Also, the evaluation 
of the same disability under various diagnoses was to be 
avoided.  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease 
or injury and the evaluation of the same manifestation under 
various diagnoses was prohibited.  38 C.F.R. § 4.14.  

The question of whether, and to what extent, residuals of a 
right leg SFW have involved separate muscle and neurological 
impairment and/ or scar impairment since 1976, and if so to 
what extent is a medical question to which the record does 
not provide a clear response.  Hence, an examination to 
secure a medical opinion in the matter is necessary.

The Board notes that an October 2006 rating decision granted 
service connection for scars on the right calf and ankle as 
residuals of SFW, rated noncompensable, effective July 21, 
2006.  

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for the Veteran 
to be afforded a VA examination by a 
neurologist to assess whether he has any 
loss of function due to neurological 
impairment or scarring resulting from 
residuals of right leg SFW that is 
separate from loss of function 
associated with muscle injury residuals.  
The examiner should review the Veteran's 
claims file in conjunction with the 
examination and should explain the 
rationale for all opinions given.  The 
examiner is asked to respond to the 
following questions:

A) Since the Veteran's discharge from 
service, what functional limitations have 
been related to neurological impairment 
from residuals of right leg SFW?
B) Have these neurological functional 
impairments ever been separate from 
functional limitations caused by muscle 
injury impairment from residuals of right 
leg SFW?

C) Have the scar residuals of right leg 
SFW ever been shown to have separate 
symptoms from muscle injury impairment 
and/or neurological impairment?  Do the 
scars exhibit tenderness or 
pain/limitation of function that can be 
objectively distinguished from any 
neurological impairment shown?

2.	The RO should then re-adjudicate the 
claim of whether separate ratings 
warranting a combined rating in excess of 
20 percent are clearly and unmistakably 
warranted for muscle, neurological, and 
scar residuals of the Veteran's right leg 
SFW from February 17, 1976, and whether a 
separate rating for scar residuals of the 
SFW is clearly and unmistakably warranted  
prior to that date.  As part of this 
determination, the RO must explain in 
detail the basis for the ratings assigned 
ratings assigned for the Veteran's 
residuals of a right leg SFW by the May 
1976 and January 2003 rating decisions 
(to include specific findings as to the 
severity of the muscle disability and the 
degree of neurological impairment shown, 
and the functional impairment 
attributable to each).  If any part of 
the benefit sought as to the CUE claim 
remains denied, the RO should issue an 
appropriate SSOC and give the Veteran and 
his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


